United States Court of Appeals
                     For the First Circuit


No. 14-1088

                    UNITED STATES OF AMERICA,

                            Appellee,

                               v.

                          FRANK PEAKE,

                      Defendant, Appellant.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Daniel R. Domínguez, U.S. District Judge]


                             Before

                 Torruella, Lynch, and Thompson,
                         Circuit Judges.


     David Oscar Markus, with whom Mona E. Markus, A. Margot Moss,
and Markus & Markus, PLLC, were on brief, for appellant.
     Shana M. Wallace, Attorney, U.S. Department of Justice,
Antitrust Division, with whom William J. Baer, Assistant Attorney
General, Brent Snyder, Deputy Assistant Attorney General, Craig Y.
Lee and James J. Fredricks, Attorneys, U.S. Department of Justice,
Antitrust Division, were on brief, for appellee.




                        October 14, 2015
              TORRUELLA, Circuit Judge.           As a result of his conviction

for participating in one of the largest antitrust conspiracies in

the history of the United States, Defendant-Appellant Frank Peake

("Peake") raises a number of claimed errors with respect to his

trial   and    sentencing    for      a    serious     price-fixing      offense       in

violation     of   Section   1   of       the    Sherman    Act,    15   U.S.C.    §   1

("Section     1").     Peake     challenges:         (1)   the     validity   of   his

indictment; (2) the scope of the search warrant executed by the

government; (3) the district court's denial of his pre-trial motion

to change venue; (4) improper remarks made by the prosecutor during

trial; (5) the district court's ruling permitting prejudicial

testimony; (6) the district court's denial of his request for a

theory-of-defense instruction; (7) the district court's denial of

his request for a mistrial during jury deliberations, and (8) the

length of his sentence, which was based on the amount of commerce

affected by the charged conspiracy, and which Peake contends the

court incorrectly computed.           Finding no errors and concluding that

the district court marshaled this trial in a commendable manner, we

affirm.   After a brief overview of the factual background, we will

take each of the issues one by one.

                                 I.       Background

              We recount the facts in the light most favorable to the

jury verdict, as supported by the record.                   See United States v.

Andrade, 94 F.3d 9, 10 (1st Cir. 1996).                    Since 2002, waterborne


                                           -2-
cabotage between Puerto Rico and the mainland has been dominated by

four freight carriers: Horizon Lines, Sea Star, Crowley, and

Trailer Bridge.    See In re Puerto Rican Cabotage Antitrust Litig.,

815 F.Supp.2d 448, 454 n.3 (D.P.R. 2011).    And, because of Puerto

Rico's geographical situation, Puerto Rico's consumers rely on

these carriers to transport most goods imported to the island. See

Merchant Marine Act of 1920, Pub. L. No. 66-261, 41 Stat. 988, 999

(1920) (codified as amended at 46 U.S.C. §§ 55101, et seq.).

Seeking to maximize revenues, Horizon Lines and Sea Star agreed not

to undercut each other in price and allocated precise market share

quotas through an extensive conspiracy that included bid rigging

and careful planning, coordination, and the kinds of day-to-day

self-enforcement common of illegal agreements.

             This behavior constituted an agreement in restraint of

trade forbidden by Section 1.      Peake, the former President and

Chief Operating Officer ("COO") of Sea Star, played a managing role

in the conspiracy, coordinating with competitors through meetings,

phone calls, and emails, and attending to pricing or consumer-

allocation disputes that his subordinates could not resolve on

their own.

             For example, during a meeting in Orlando in 2006, Peake

coordinated with Horizon Lines executives to resolve existing

disputes by agreeing to keep the market shares at their current

levels, rather than reinstating the split in effect prior to his


                                  -3-
joining the conspiracy in 2005.        Later that year, the market

allocation became imbalanced when Walgreens, a major importer of

consumer goods to Puerto Rico, decided not to divide freight

contracts between Horizon Lines and Sea Star, and instead allocated

all of its freight to Horizon Lines.    Peake quickly agreed with an

executive from Horizon Lines that the company would compensate by

shifting cargo to Sea Star vessels or using Transportation Service

Agreements, whereby Horizon Lines would pay Sea Star to carry its

cargo even though it had capacity to transport it in its own

vessels.

           While the conspiracy was in full swing, a Sea Star senior

executive working with Peake became a government informant.   Based

on his description of the conspiracy, the government initiated an

extensive investigation that included an FBI search of Sea Star's

headquarters in 2008. Four of Peake's co-conspirators were charged

with antitrust violations and pleaded guilty before the U.S.

District Court for the Middle District of Florida, Jacksonville

Division. Following these events, a grand jury in San Juan, Puerto

Rico, returned an indictment against Peake in November 2011 on one

charge of conspiracy to suppress and eliminate competition by

agreeing to fix rates and surcharges for freight services in

interstate commerce between the United States and Puerto Rico.

           Peake's co-conspirators testified against him at trial,

revealing his involvement in the conspiracy and their discussions


                                -4-
about setting surcharges, fees, and market share allocations.   One

such incident involved an email exchange between Peake and a

competitor regarding prices offered to a client in an attempt to

"avoid a price war."

          After a nine-day trial, which took place over the course

of three weeks, the jury found Peake guilty of participating in a

conspiracy to fix the prices of Puerto Rico freight services, in

violation of Section 1.      The district court sentenced Peake to

sixty months' imprisonment.

          This appeal ensued.

                       II.    The Indictment

          Before addressing the main issues in this appeal, we

briefly address an issue that, although Peake is raising on appeal

for the first time, he claims would foreclose our jurisdiction on

this matter.1   Peake argues that Puerto Rico is not a state, yet

the indictment charges Peake under Section 1, which prohibits

agreements in restraint of trade or commerce "among the several




1
   "[J]urisdictional challenges to an indictment may be raised at
any time," United States v. Rosa-Ortiz, 348 F.3d 33, 36 (1st Cir.
2003), but all other motions regarding a defective indictment, such
as failure to state an offense, must be made before trial, Fed. R.
Crim. P. 12(b)(3)(B), and thus can only be reviewed for plain error
if raised for the first time on appeal, see United States v.
Turner, 684 F.3d 244, 255 (1st Cir. 2012). Here, it matters not
whether we treat Peake's argument as a jurisdictional challenge, or
as an untimely-made failure-to-state-a-claim argument to be
reviewed for plain error, because, as we explain, Peake was
correctly charged under Section 1, so there was no error at all.

                                 -5-
States," and that his conviction must therefore be vacated.2   There

are at least two insurmountable problems with this argument.

First, it is well-settled that, for purposes of the Sherman Act,

Puerto Rico is "to be treated like a state and not like a

territory," therefore, Section 1 fully applies to Puerto Rico.

Córdova & Simonpietri Ins. Agency Inc. v. Chase Manhattan Bank

N.A., 649 F.2d 36, 38, 44 (1st Cir. 1981).   Second, the evidence in

the record shows that part of the freight carried by the companies

in the conspiracy originated in one state before being transported

to a port in a second state to be shipped to Puerto Rico.

Therefore, the commerce affected by the conspiracy was not only

between a state and Puerto Rico, but also among the states.    Thus,

Peake was correctly charged, and the indictment is not defective.

            We now move on to Peake's appeal of the district court's

denial of his motion to suppress, and then address his other trial-

related claims, before finally turning to the appeal of his

sentence.




2
   Peake argues that he should instead have been charged under
Section 3 of the Sherman Act, which contains the same prohibitions,
but applies to territories.      15 U.S.C. § 3(a) ("Every . . .
conspiracy[] in restraint of trade or commerce . . . between any
such Territory and another, or between any such Territory or
Territories and any State or States . . . is declared illegal.").

                                 -6-
                          III.   Motion to Suppress

            Peake appeals the district court's denial of his motion

to suppress the government's search of his personal electronics.

For the following reasons, we affirm the denial.

     A.    Standard of Review

            In reviewing a challenge to the district court's denial

of a motion to suppress, "we view the facts in the light most

favorable to the district court's ruling," and "review the district

court's findings of fact and credibility determinations for clear

error."     United States v. Camacho, 661 F.3d 718, 723 (1st Cir.

2011) (citation and internal quotation marks omitted). However, we

review     the   lower    court's   legal    conclusions,       including      its

determination of whether the government exceeded the scope of the

warrant, de novo.        United States v. Fagan, 577 F.3d 10, 12-13 (1st

Cir. 2009).

            A    search   warrant   must    "describ[e]   the    place    to    be

searched" and the "things to be seized."           U.S. Const. amend. IV.

The authority conferred by the warrant "is circumscribed by the

particular places delineated in the warrant and does not extend to

other or different places."           Fagan, 577 F.3d at 13.              Search

warrants    also   have    a   specificity    requirement,      meaning     "that

warrants shall particularly describe the things to be seized,"

which "prevents the seizure of one thing under a warrant describing

another." Marron v. United States, 275 U.S. 192, 196 (1927). Even


                                     -7-
though search warrants are limited to the particular places and

things described in them, there is some breathing room in our

analysis,      since   "search    warrants    and   affidavits   should   be

considered in a common sense manner, and hypertechnical readings

should be avoided."       United States v. Bonner, 808 F.2d 864, 868

(1st Cir. 1986) (citing Spinelli v. United States, 393 U.S. 410,

419 (1969)).

            A draft warrant presented to a magistrate judge may be

altered or modified by the judicial officer or at his direction.

See United States v. Hang Le-Thy Tran, 433 F.3d 472, 481 (6th Cir.

2006); United States v. Katoa, 379 F.3d 1203, 1208 (10th Cir.

2004); United States v. Arenal, 768 F.2d 263, 267 (8th Cir. 1985).

When part of a warrant is considered invalid, "evidence seized

under the valid portion may be admitted." United States v. George,

975 F.2d 72, 79 (2d Cir. 1992).            Furthermore, when a warrant is

limited   to    authorize   the    seizure    of    only   certain   objects,

"container[s] situated within residential premises which are the

subject of a validly-issued warrant may be searched if it is

reasonable to believe that the container could conceal items of the

kind portrayed in the warrant."        United States v. Rogers, 521 F.3d

5, 9-10 (1st Cir. 2008).

     B.   The Search Warrants

            In this case, a magistrate judge was presented with a

draft warrant for his consideration. Upon reviewing it, he crossed


                                     -8-
out a paragraph under Attachment A, which described the premises to

be    searched.   The   stricken   paragraph      allowed   the   search   of

"briefcases, laptop computers, hand-held computers, cell phones,

Blackberries, and other movable document containers found on the

premises described."3     In Attachment B, the magistrate judge also

struck the following text from the description of the property to

be seized: "memory calculators, pagers, personal digital assistants

such as Palm Pilot hand-held computers." The magistrate judge left

standing,    however,   other   references   to    electronically    stored

documents and records.      As amended, Attachment B described the

property to be seized as follows:

       As used above, the terms records, documents, programs,
       documentation, applications or materials include but are
       not limited to records, documents, programs, applications
       or materials created, modified or stored in any form,
       including any optical, electrical, electronic, or
       magnetic form (such as any information on an optical,
       electrical, electronic or magnetic storage device),
       including floppy disks, hard disks, ZIP disks, CD-ROMs,



3
     The full text of the paragraph struck stated:

       In order to minimize the prospect of the removal and
       subsequent destruction of any of the documents and
       records identified in Exhibit B to the Search Warrant,
       the search will include the briefcases, laptop computers,
       hand-held computers, cell phones, Blackberries, and other
       movable document containers found on the premises
       described above, and in the possession of, or readily
       identifiable as belonging to SEA STAR management,
       pricing, and sales personnel including, but not limited
       to, FRANK PEAKE, PETER A. BACI, CARL FOX, NED LAGOY, NEIL
       PERLMUTTER, ALEX CHISHOLM, MIKE NICHOLSON, EDWARD PRETRE,
       and WILLIAM BYRNES.


                                 -9-
      optical disks, backup tapes, printer buffers or other
      device memory buffers, smart cards . . . email servers,
      as well as opened and unopened e-mail messages and any
      printouts or readouts from any optical, electrical,
      electronic, or magnetic storage device . . . .

Additionally, the magistrate judge added two handwritten passages

to the portion of the draft warrant governing the seizure of

computers and other electronic devices, and ordered that any

seized computers or electronic devices within the scope of the

warrant be returned within thirty days of seizure.    Specifically,

the following language was inserted:

      In the event that computer equipment and other electrical
      storage devices must be transported to the appropriate
      laboratory, rather than searched on the premises, the
      search of computer equipment and other electronic storage
      devices must be completed within 30 days of seizure.

and

      If no evidence is found in the computer equipment and
      electronic storage devices by the end of the 30 day
      period, or if any electronically stored information is
      outside of the scope of the warrant, such shall be
      returned promptly.

           Following the guidance provided in the warrant, the FBI

raided Sea Star's headquarters on April 17, 2008, and seized

Peake's personal laptop and Blackberry.      The items were imaged

(the data was copied) and returned to Peake on-site the same day.

This evidence was not immediately reviewed, as the FBI was under

the impression that Sea Star's servers stored copies of all seized

information relevant to the investigation.       Images of Peake's

computer and Blackberry were eventually sent to the Department of


                                -10-
Justice in Washington, D.C.   More than four years passed before

the government sought and obtained another search warrant from a

magistrate judge in Washington, D.C., authorizing a search of

these data copies.   Their review revealed emails tying Peake to

the conspiracy, which the government submitted as evidence at

trial.

    C.   Appeal of the Suppression Ruling

          Peake argues that the information collected from his

personal computer and Blackberry should be suppressed because the

two items were outside the scope of the initial warrant, and

therefore illegally seized.   He contends that when the magistrate

judge struck the paragraph in Attachment A specifying computers

and Blackberries as places that could be searched, doing so

specifically disallowed any search and seizure of said items.       A

good faith exception to the purported violation of the initial

warrant, Peake continues, cannot apply in the present case where

the property seized was expressly     disallowed   by   the   issuing

magistrate judge.

          Peake also argues that the government did not have

authority to image the seized electronics, and that the second

warrant from the magistrate judge in Washington, D.C., did not

cure the violation because it could not authorize a search of

material outside the scope of the original warrant, especially

after the thirty days permitted by the first warrant had passed.


                               -11-
          1.   The First Warrant

          Applying de novo review, we conclude that the information

collected from the computer and Blackberry was within the scope of

the original search warrant.       We think Peake is mistaken in his

reliance on the stricken paragraph; other, intact passages in the

warrant expressly demonstrate that the magistrate judge approved

searching for all documents and records that pertained to the

conspiracy stored in "an electronic or digital format."               That the

warrant   listed   documents    stored       in   electronic   form    on   an

electronic storage device, including email messages, and referred

in Attachment B to Blackberry address books, confirms the legality

of the FBI's search.

          This case is analogous to United States v. Rogers, where

we held that the government's seizure of a videotape was valid,

even though videotapes were not listed in the warrant, because the

warrant mentioned "photos,"       and    a    videotape   was a plausible

repository for a photo.        521 F.3d at 10.        Or United States v.

Giannetta, 909 F.2d 571, 577 (1st Cir. 1990), where we held that

the officers could look in movable containers and wherever they

had reasonable suspicion to think "documents could be hidden,

which would include pockets in clothing, boxes, file cabinets and

files," because "[a]s to document searches especially, the easily

concealed nature of the evidence means that quite broad searches

are permitted."


                                  -12-
          Here, given that Peake's personal electronic devices were

on the premises to be searched, and the warrant specifically

mentioned electronically-stored documents, the FBI acted within the

scope of the warrant when it searched Peake's devices.     And the

fact that the issuing magistrate judge had hand-written on the

warrant that computers and electronic devices must be returned

within thirty days is evidence enough that the scope of the warrant

included these objected-to items.     Futhermore, the government's

imaging of the computer and Blackberry did not constitute a

warrantless seizure because doing so was contemplated by the

original warrant, which explicitly authorized the government to

seize electronically-stored emails and documents.

          Nor does the fact that the magistrate judge crossed out

language in the warrant affect our conclusion.        The warrant

authorized a search of the "premises" of Sea Star's headquarters;

thus, as the district court held in denying the motion to suppress,

the magistrate judge could have reasonably crossed out the items

mentioned in Attachment A, "briefcases, laptop computers, hand-held

computers, cell phones, Blackberries and other movable document

containers," in order to indicate that the government should not be

limited to searching solely in those places for records documenting

the conspiracy, but should be permitted to search the entire

premises. See, e.g., United States v. Bradley, 644 F.3d 1213, 1266




                               -13-
(11th Cir. 2011) (observing that warrant to search "premises"

permitted search of the entire building).

            As to the magistrate judge's crossing out of "personal

digital assistant" in Attachment B, we conclude that the crossed-

out text should simply be treated as nonexistent.4             Peake does not

point us to any case law establishing that eliminating a part of

the text from a draft warrant necessarily means that the crossed-

out statements have continued significance.            Cf. United States v.

Thomas, 489 F.2d 664, 672-73 (5th Cir. 1973) (stating that where a

magistrate judge crossed out "in the daytime" while leaving the

phrase "at any time in the day or night," the warrant "could be

served at any time, day or night").          Thus, the agents would have

been   permitted   to   seize   Peake's     Blackberry,   so    long   as   the

remaining text of the warrant was valid and authorized them to do

so.    As   we   explained   above,   the    seizure   and   search    of   the

Blackberry was authorized by the intact paragraphs of the warrant.

We therefore conclude that the Blackberry was also lawfully seized

and searched.



4
    Alternatively, the magistrate judge may have intended to
eliminate personal items from the search, and limit the agents to
seizing company property only. See Bivens v. Six Unknown Named
Agents of Fed. Bureau of Narcotics, 403 U.S. 388, 395 n.7 (1971)
("[T]he Fourth Amendment confines an officer executing a search
warrant strictly within the bounds set by the warrant." (quoting
Marron, 275 U.S. at 196)). But Peake does not appear to argue that
the information from his computer and Blackberry should have been
suppressed because they were personal, and not company property, so
we will not go down this road.

                                   -14-
               2.   The Second Warrant

               Peake    correctly      argues    that    if   his    computer     and

Blackberry had been illegally seized, the government should not

have been permitted to later obtain a more expansive warrant from

an arguably friendlier forum in order to search previously-excluded

items,    as    doing    so    would    weaken   important     Fourth       Amendment

protections.        But here, we have concluded that the seized and

imaged evidence Peake seeks suppressed was within the scope of the

first warrant.         We do not find that the government used the second

warrant to unlawfully sidestep the first one, and we need not

consider whether the second warrant was invalid. Nor do we need to

reach the question whether the good faith exception applies.                      In

sum, the suppression motion was properly denied.                    We turn now to

Peake's pre-trial motion for change of venue.

                        IV.    Motion for Change of Venue

               Because Peake was indicted in Puerto Rico -- while his

co-conspirators' cases were brought in Jacksonville, Florida --

Peake filed a pre-trial motion for change of venue under Federal

Rule of Criminal Procedure 21(b) "for the convenience of the

parties, any victim, and the witnesses, and in the interest of

justice."      Fed. R. Crim. P. 21(b).          In his motion, Peake discussed

the factors considered in Platt v. Minnesota Mining & Manufacturing

Co.,     376    U.S.    240,    243-45    (1964),       stressing    that    it   was

impracticable to hold a trial in Puerto Rico, since most persons


                                         -15-
involved    in   the   conspiracy   and    the   investigation   were   in

Jacksonville.     See also United States v. Quiles-Olivo, 684 F.3d

177, 184 (1st Cir. 2012) (applying the Platt factors in a criminal

case).     Peake later filed supplemental briefing, arguing that

change of venue was also proper under Federal Rule of Criminal

Procedure 21(a) because it would be impossible to obtain a fair and

impartial jury composed of Puerto Rican consumers.

            The district court denied the motion, reasoning that any

inconvenience suffered by Peake was outweighed by the interest of

having the case heard in the jurisdiction most seriously affected

by the conspiracy.       It also explained that under Rule 21(a),

transfer is a mandatory remedy if the court finds "an unacceptable

level of prejudice," such as where "pervasive pretrial publicity

has inflamed passions in the host community past the breaking

point."    United States v. Walker, 665 F.3d 212, 223 (1st Cir. 2011)

(citing United States v. Angiulo, 497 F.2d 440, 440-42 (1st Cir.

1974) (per curiam)).     The district court concluded that there was

no pervasive pre-trial publicity inflaming the passions in the

community to the point that Peake could not have a fair and

impartial trial in Puerto Rico, and thus the court allowed the

government to exercise its right to choose the venue at its

prosecutorial discretion.

            A district court's denial of the request for a change of

venue is reviewed for abuse of discretion.        Quiles-Olivo, 684 F.3d


                                    -16-
at 181.   We find no such abuse in the district court's denial.

Peake did not allege any outside influence or publicity that could

have affected, from the outset of trial, the jury's consideration

of the evidence presented.   Thus, we affirm the district court's

ruling on the motion to change venue.

                             V.    Trial

          Peake's next set of issues on this appeal pertains to

matters that arose at trial, and can be boiled down into four

claims: the first is Peake's claim that he should have been granted

a new trial on the basis of prosecutorial misconduct, the second is

that the district court erred in permitting prejudicial testimony,

the third is that the district court erred in denying his request

for a jury instruction regarding his theory of defense, and the

fourth is that the district court should have declared a mistrial

when, during deliberations, the jury sent the judge a note stating

that it could not come to a verdict.       As we will explain, we find

no error in the district court's handling of each of these matters,

but first, we begin by providing some additional background on what

happened during the trial.

          Peake's trial was held in San Juan, Puerto Rico, in

January 2013, and lasted nine days. In its opening argument on the

second day of trial, the government made references to multiple

national retail chains and franchises whose businesses purportedly

experienced artificially higher shipping costs as a result of the


                                  -17-
antitrust conspiracy, and stated that even the cost of school

lunches had been affected by the conspiracy.      Peake objected to

these comments, which we will describe in more detail later, and

filed a motion for mistrial.     In his motion, he argued that the

government had communicated to the jury that higher prices were

being passed on to them as directly affected consumers, and

reasoned that if jurors felt their personal financial interests

were affected by the conspiracy, their judgment would be clouded.

The district court took note of the motion on the morning of the

third day of the trial, and granted the government three days to

file its response.

            As the trial continued, the government called Peake's co-

conspirators, Gabriel Serra, Gregory Glova, and Peter Baci, to the

stand to provide testimony that established the existence of a

conspiracy.    On cross-examination, Peake also elicited testimony

from the co-conspirators that he argues was exculpatory, but

contends that, because the jurors at this point believed themselves

to be "affected consumers," they were unable to fairly consider

this purported exculpatory testimony that was critical to his

defense.5


5
  For example, Baci testified that, during part of the conspiracy,
Peake pushed for perfectly legal strategies that would negatively
affect the stability of the "Florida 50/50" arrangement -- the name
given to the strategy of allocating equal market shares between
Horizon Lines and Sea Star. One such pro-competition strategy that
Peake had advocated for was for a third ship to serve the Puerto
Rico-Jacksonville route; another was a "slap strategy" whereby Sea

                                 -18-
           On the fourth day of trial, the district judge had a

discussion with the parties regarding the remarks made by the

government during the opening statements when Peake raised an

objection to the government calling witnesses whose retail and

consumer business operations in Puerto Rico were affected by the

higher shipping rates generated by the conspiracy.           Peake argued

that the effect on market prices for consumers had nothing to do

with whether there was an agreement amongst competitors to fix

their prices.      That is, Peake contended that the issue before the

jury should be limited to the agreement, regardless of its effects,

and argued that allowing the testimony of witnesses from affected

businesses was in line with the government's inappropriate remarks

during opening statements that the conspiracy affected Puerto Rican

consumers. The government argued that the witnesses' testimony was

necessary to demonstrate the antitrust harm to direct consumers of

the shipping companies (and not to imply that members of the public

who   patronized    those   businesses,   or   indirect   consumers,   were

affected),6 because the government needed to establish that the



Star would pursue the business of any company that tried to steal
their clients. In his testimony, Serra confirmed Baci's statement
that Peake wanted to add a third ship. He also testified that
Peake authorized competitive shipping rates and that their meetings
were strictly legal. In addition, on the stand, Glova could not
identify any direct references to Peake in his records of
communications made in furtherance of the conspiracy.
6
   Generally, there is a distinction between direct and indirect
consumers in antitrust cases. See Hanover Shoe, Inc. v. United
Shoe Mach. Corp., 392 U.S. 481, 492-94 (1968). The harm to be

                                   -19-
conspiracy affected interstate commerce, a required element of the

charged offense.

            The district judge agreed that testimony regarding the

effect on the witnesses' companies showed that the conspiracy had

impacted interstate commerce, which was an element of the offense,

and thus ruled that testimony to that effect would be allowed.

However,    the   district   court    warned    the    prosecutors   against

eliciting   testimony    beyond   that      scope,    and   noted   that   the

implication in the government's opening that school lunch programs,

and therefore children, had been affected by the conspiracy was

"really way out of bounds."          The district judge also offered,

notwithstanding the yet-undetermined outcome of the motion for

mistrial, to give a curative instruction to the jury that day that

would address Peake's concerns about the prosecutor's opening

statement and clarify that jurors should not take into account the

impact of the conspiracy on Puerto Rico's citizens. At the court's

invitation, the parties submitted proposed curative instructions,

and the district judge gave a version of the curative instruction

to the jury that day.7



considered is only that to direct consumers. See Ill. Brick Co. v.
Illinois, 431 U.S. 720, 752 (1977) ("Limiting defendants' liability
to the loss of profits suffered by direct purchasers would thus
allow the antitrust offender to avoid having to pay the full social
cost of his illegal conduct in many cases in which indirect
purchasers failed to bring suit.").
7
  Near the end of trial, the court issued a memorandum opinion and
order denying Peake's motion for a new trial, finding no misconduct

                                     -20-
          Over Peake's objections, the government then called to

the stand Gabriel Lafitte, who worked for the operator of Burger

King restaurants in Puerto Rico, who testified that the conspiracy

affected the costs paid by Burger King for products it sold on the

island.   Later in the trial, Ron Reynolds, a U.S. Department of

Agriculture   representative,    testified    to   being   offered

"take-it-or-leave-it" rates for shipping services for food for

school lunch programs in Puerto Rico.

          After closing arguments, the jury began deliberations on

the afternoon of Friday, January 25, 2013.   While deliberating on

the following Monday -- January 28 -- the jury sent the district

judge two notes, in which it stated that it could not reach a

unanimous agreement.   The second note, delivered on Monday evening

after ten hours of deliberation, stated that each juror had reached

a personal verdict, but that the jury as a whole was unable to

reach unanimity. After the second note, Peake asked for a mistrial

and the government asked for an Allen charge,8 both of which the

district court denied.     Instead, the court asked the jury to

"return [the next day] to continue deliberations." On Tuesday, the


on the basis of the prosecutor's opening statement, but, even
assuming misconduct, concluding that any prejudice was cured by the
fact that the remarks were isolated, the jury was given a detailed
curative instruction, and the objected-to statements did not bear
on any elements of the charged offense.
8
   An Allen charge is "[a] supplemental jury instruction given by
the court to encourage a deadlocked jury, after prolonged
deliberations, to reach a verdict." Black's Law Dictionary (10th
ed. 2014); see Allen v. United States, 164 U.S. 492 (1896).

                                -21-
jury deliberated for another three hours and finally reached a

unanimous guilty verdict.

             After the verdict, Peake filed a Motion for New Trial and

a Motion for Judgment of Acquittal under Federal Rules of Criminal

Procedure 33 and 29 respectively, arguing, inter alia, that the

district court erred in allowing the government to appeal to jury

bias and prejudice, in refusing to give a theory-of-defense jury

instruction, and in ordering the jury to continue deliberations.9

The district court denied the motions.               We turn now to Peake's

appeal of the district court's various trial-related rulings.

     A.     Prosecutorial Misconduct

             We address first Peake's argument that the district court

should     have   granted   him   a   new    trial    on   grounds   that   the

government's opening statement implied the conspiracy had impacted

consumers, and therefore the jurors themselves, thus "poisoning the

well."10

9
   Peake does not appeal the district court's rulings on the other
issues raised in the Rule 33 and 29 motions, which challenged the
district court's denials of: (1) Peake's request to submit hearsay
evidence from one of the co-conspirators; (2) Peake's objection to
the admissibility of financial disclosures; and (3) Peake's request
for a new trial on grounds that the government had failed to
disclose exculpatory evidence in violation of Brady v. Maryland,
373 U.S. 83 (1963).
10
    Peake additionally claims that he was incorrectly prohibited
from diminishing the negative effects of those statements because
the government moved successfully to prohibit him from arguing that
-- despite the antitrust conspiracy -- shipping costs remained
reasonable and fair. But whether the agreed-upon prices charged by
the conspirators were nonetheless fair or reasonable does not
affect our conclusion. A per se Section 1 violation is not excused

                                      -22-
           In its opening statements, the government told the jury

that "most consumer goods travel to Puerto Rico from the shipping

lanes" affected by the conspiracy; that the conspiracy "was so

significant that it affected billions of dollars of freight to and

from Puerto Rico"; and that "[b]usinesses like Burger King, Office

Max and Walgreens, businesses that have stores all over Puerto

Rico, they were all paying more than they should have to ship

freight   to   Puerto   Rico   because   Sea    Star   and   Horizon   were

conspiring, not competing." The government also told the jury that

Burger King's shipping costs affected the price of hamburgers sold

to customers, and that the federal government had incurred higher

costs for the school lunch program, leaving it with "less money .

. . to buy food for school children."          The government added that

the antitrust laws under which Peake was charged had been enacted

out of the "concern[] that consumers need to buy things to feed and

clothe their families."

           Improper remarks by prosecutors are reviewed de novo.

United States v. Rodríguez, 675 F.3d 48, 61 (1st Cir. 2012) (citing

United States v. Ayala-García, 574 F.3d 5, 16 (1st Cir. 2009)).

Even if misconduct occurred, we would still need to consider

whether it was harmless. United States v. González-Pérez, 778 F.3d


by a showing that the supra-competitive prices were somehow still
reasonable. United States v. Socony-Vacuum Oil Co., 310 U.S. 150,
212-13 (1940); see also United States v. Topco Assoc., Inc., 405
U.S. 596, 610 (1972) ("[N]aked restraints of trade are [not] to be
tolerated because they are well intended or because they are
allegedly developed to increase competition.").

                                  -23-
3, 19 (1st Cir. 2015), cert. denied, 135 S. Ct. 1911 (2015).                         In

doing so, we determine whether the misconduct "so poisoned the well

that the trial's outcome was likely affected, thus warranting a new

trial."   Id. (quoting Rodríguez, 675 F.3d at 62).                   "In making this

determination, we focus on (1) the severity of the misconduct,

including whether it was isolated and/or deliberate; (2) whether

curative instructions were given; and (3) the strength of the

evidence against the defendant."             Id. at 19 (citing Rodríguez, 675

F.3d at 62).

             Here,    we    agree    that    the     prosecutor's      remarks     were

improper.      We therefore direct our inquiry at whether these

statements were nonetheless harmless.                   As we explain, because of

the extent and the level of detail the district court included in

its   curative      instruction;      the    fact     that    the    district      judge

intervened repeatedly in the examination of witnesses to avoid any

reference    to     end    consumers;       and   the    overwhelming      amount    of

corroborating        documentary     evidence        that     tied   Peake    to    the

conspiracy, we conclude that the effects of the prosecutorial

misconduct did not so poison the well that a new trial would be

warranted.

             First, the day after Peake filed his motion for a

mistrial,     the     district      court     gave      the   jury   the     following

comprehensive and detailed curative instruction:

      The fact that Puerto Rico may have potentially been
      affected or consumers and/or prices and/or business is
      not to be considered by [you] in your judgment as to the

                                        -24-
       innocence or guilt of the defendant.  The effect on
       prices or consumers in Puerto Rico is not per se an
       element of the [offense].

       You are not to decide this case based on pity and
       sympathy to Puerto Rican businesses, to Puerto Rico, or
       to Puerto Rican consumers.

       The effect on Puerto Rico only is material as to
       potentially establishing an effect on interstate
       commerce. This case is about a potential conspiracy in
       violation of the antitrust law, and whether or not the
       defendant, Mr. Frank Peake, joined the conspiracy.

       Sympathy to Puerto Rico is, therefore, to play absolutely
       no role in your consideration of this case.           Any
       statement that may have implied or that you may have
       understood that this is a case relating to the effect on
       Puerto Rico is an erroneous interpretation, and I don't
       want you to have that interpretation. So, therefore, any
       effect on Puerto Rico is not to be considered at all.

The    court's   instruction   was   arguably   more   detailed   than   the

proposed instruction Peake submitted.11         In addition, the district

judge intervened in the questioning of the government's witnesses

to prevent undue reference to the conspiracy's effect on Puerto

11
      Peake's proposed curative instruction read as follows:

       I would like to instruct you that this case is not about
       pricing effects in Puerto Rico or whether prices in
       Puerto Rico have gone up or down. The only questions for
       you are whether there was a conspiracy as alleged in the
       indictment and whether Frank Peake knowingly and
       intentionally joined that conspiracy. I also instruct
       you that the prosecutor mentioned in opening statement
       that this case affected Puerto Rico and Puerto Ricans.
       This was improper. This case is not to be decided based
       on those factors. Therefore, I instruct you to disregard
       those comments. You should judge this case only on the
       evidence and not an appeal to sympathy or bias. Any such
       attempts by the prosecution in its opening statement or
       in the questioning of its witnesses should be
       disregarded.


                                     -25-
Rican consumers, and the instructions given to the jury after

closing arguments again stressed these points.            For example, they

emphasized that the jury "must not be influenced by any personal

likes or dislikes, prejudices or sympathy."            The sixth instruction

clarified that "[a]rguments and statements by lawyers are not

evidence.    The lawyers are not witnesses.         What they say in their

opening statements . . . and at other times . . . is not evidence."

And the twenty-first instruction, labeled "What Not to Consider,"

contained the exact same curative instruction given to the jury on

the fourth day of trial, with one important addition: instead of

telling the jurors that the court did not want them to "have" an

"erroneous interpretation" about statements implying that this case

related to the effect on Puerto Rico, the court instructed, "I

sternly order you not to take such statements into consideration."

             We have stated that there is no miscarriage of justice

requiring a new trial when there are curative instructions and the

evidence does not "preponderate[] heavily against the verdict."

United States v. Mangual-García, 505 F.3d 1, 14 (1st Cir. 2007)

(quoting United States v. Mooney, 315 F.3d 54, 61 (1st Cir. 2002)).

The degree of consideration and effort on the part of the district

court   to   respond     to   the   defendant's   valid   concern   over   the

prosecutors' appeal to the jury's personal interests allows us to

conclude     that   it    cured     any   prejudice.      Indeed,   curative

instructions are "ordinarily an appropriate method of preempting a

mistrial."     United States v. Trinidad-Acosta, 773 F.3d 298, 308

                                      -26-
(1st Cir. 2014) (quoting United States v. Sotomayor-Vázquez, 249

F.3d 1, 18 (1st Cir. 2001)).            We presume that juries follow

instructions, United States v. Gonzalez-Vázquez, 219 F.3d 37, 48

(1st Cir. 2000), and there is nothing in the record to suggest that

the instruction regarding the government's remarks was disregarded

by the jury.

           The strength of the government's corroborating evidence

against Peake also supports our conclusion in this matter.                 See

Mangual-García, 505 F.3d at 14 ("Nor can we say that the cumulative

effect of the alleged errors, given the curative instructions that

were given and the strength of the other evidence, constitutes a

miscarriage of justice."); Mooney, 315 F.3d at 60 ("[W]e note that

any   lingering   prejudicial   effect      from   the   remarks   pales    in

comparison with the overwhelming strength of the government's

evidence against the defendant."). Here, the government's case was

robust.   The testimony of co-conspirators and direct customers of

the shipping companies established that there was a conspiracy to

fix prices, that Peake knowingly participated, that the conspiracy

had the effect of increasing shipping rates and surcharges, and

that this affected interstate commerce.              The government also

introduced    numerous   exhibits,    including    emails   sent   by   Peake

himself from his company email, establishing the existence of a

conspiracy.    For example, in one email from July 11, 2005, Peake

told Baci, his co-conspirator and subordinate, that he had learned

that Horizon Lines had told Sea Star's clients that Horizon Lines

                                     -27-
was willing to "work with them," and instructed Baci to come up

with a "slap."        Baci sent Horizon Lines an email the next day,

expressing concern about the "level of distrust" building between

Sea Star and Horizon Lines.

             In another exchange between Peake and Serra from March

22, 2008, Peake complained to Serra that Horizon Lines had been

"hurting" him by negotiating with Sea Star clients "Flexi, Goya,

Atek and BK."         Peake added a warning: "If you're swinging at

Crowley[, one of the other freight carriers,] you are missing and

hitting me."      Serra responded with detailed information about

Horizon Lines targeting certain clients and mentioned where he

thought Sea Star would set prices.         He concluded, "I'll have to go

with the best info I have. Not sure communication and availability

is working as well as it used to."         Peake responded:

     BK I am not all that concerned about (we don't have much
     of that).
     I am the only one that will lose on ATEC, If I lose it
     (10 loads a week) I will have to fire back.
     Agree that things aren't working as well as they were.
     Pete [Baci] has similar complaints.
     Flexi is about fuel and you gave them a BSC discount.
     Tisk tisk.
     Goya is about you not charging for the overweight
     permits. Again tisk tisk. Same as cutting the rate in my
     book.

Serra wrote back, "I'll check them all . . . you are certainly not

the target."

     Given     this    fairly   direct   evidence   of    the   conspiracy's

existence,    aims,    and   objectives,    we   find    that   the   evidence

presented at trial did not preponderate against the verdict.               To

                                    -28-
the contrary, the strength of the government's case weighs in favor

of finding that the misconduct was harmless.12        Thus, while we are

concerned by the impropriety of the prosecutors' remarks, we are

confident that the district court acted timely and decisively to

instruct the jury in great detail to disregard the offending

statements.    And we are conscious that we should "not set guilty

persons free simply to punish prosecutorial misconduct."          United

States v. Vázquez-Botet, 532 F.3d 37, 59 (1st Cir. 2008).            The

government's remarks did not so poison the well as to necessitate

a new trial, and we affirm the district court's denial of a

mistrial on grounds of prosecutorial misconduct.

      B.   Irrelevant and Unfairly Prejudicial Evidence

            Peake argues that the district court also erred in

permitting the testimony from witnesses involved in businesses

harmed by the conspiracy because the testimony implied that the

conspiracy impacted Puerto Rican consumers, therefore again causing

the   jurors   to   consider   themselves   victims    of   the   charged

conspiracy.    Peake claims the testimony should have been excluded

under Federal Rules of Evidence 402 and 403 either as irrelevant or

because it caused "unfair prejudice" and had an "undue tendency to


12
   On this final point, we cannot ignore that a per se violation
of Section 1 only requires that "an antitrust plaintiff [present]
either direct or circumstantial evidence of defendants' 'conscious
commitment to a common scheme designed to achieve an unlawful
objective.'" Evergreen Partnering Grp., Inc. v. Pactiv Corp., 720
F.3d 33, 43 (1st Cir. 2013) (quoting Monsanto Co. v. Spray Rite
Serv. Corp., 465 U.S. 752, 764 (1984)).

                                  -29-
suggest    decision    on    an   improper     basis,   commonly,        though     not

necessarily, an emotional one."                Fed. R. Evid. 403 advisory

committee's note to 1972 proposed rules; see also Fed. R. Evid. 402

("Irrelevant evidence is not admissible."); Fed. R. Evid. 403 ("The

court may exclude relevant evidence if its probative value is

substantially       outweighed     by    a     danger    of     .    .     .   unfair

prejudice . . . .").

            We review a trial court's objected-to evidentiary rulings

for abuse of discretion.          United States v. Romero-López, 695 F.3d

17, 22 (1st Cir. 2012); United States v. Rodríguez–Berríos, 573

F.3d 55, 60 (1st Cir. 2009).                 That includes a trial court's

determination under Rule 403 that evidence is more probative than

prejudicial.       See United States v. Ramírez-Rivera, Nos. 13-2285,

13-2289, 13-2291, 13-2320, 2015 WL 5025225, at *26 (1st Cir. Aug.

26, 2015) (citing Walker, 665 F.3d at 229).

            Rule    403     "requires   the    trial    court   to       exclude    the

evidence if its probative value is substantially outweighed by 'the

danger of unfair prejudice.'"            United States v. Varoudakis, 233

F.3d 113, 121 (1st Cir. 2000) (quoting Fed. R. Evid. 403).                         This

analysis "'is a quintessentially fact-sensitive enterprise' which

the district court is in the best position to make." United States

v. Soto, Nos. 13-2343, 13-2344, 13-2350, 2015 WL 5011456, at *17

(1st Cir. Aug. 25, 2015) (quoting United States v. Joubert, 778

F.3d 247, 255 (1st Cir. 2015), cert. denied, 135 S. Ct. 2874

(2015)).    All evidence is by design prejudicial, Varoudakis, 233

                                        -30-
F.3d at 122, but unfair prejudice refers "to the capacity of some

concededly relevant evidence to lure the factfinder into declaring

guilt on a ground different from proof specific to the offense

charged."    United States v. DiRosa, 761 F.3d 144, 153 (1st Cir.

2014) (quoting Old Chief v. United States, 519 U.S. 172, 180

(1997)).    One such example is when "the evidence 'invites the jury

to render a verdict on an improper emotional basis.'"        United

States v. Landry, 631 F.3d 597, 604 (1st Cir. 2011) (quoting

Varoudakis, 233 F.3d at 122).

            An abuse of discretion finding on a Rule 403 ruling "is

not an easy one to make" and "only in 'extraordinarily compelling

circumstances'" would we reverse the judgment of the district

court.   DiRosa, 761 F.3d at 154 (quoting United States v. Doe, 741

F.3d 217, 229 (1st Cir. 2013)); see also Landry, 631 F.3d at 604

("Rule 403 judgments are typically battlefield determinations, and

great deference is owed to the trial court's superior coign of

vantage." (quoting United States v. Shinderman, 515 F.3d 5, 17 (1st

Cir. 2008))).

     Guided by the above framework, we do not find that the

district court abused its discretion in permitting the testimony of

representatives from businesses affected by the conspiracy.     The

witnesses never stated that the higher costs incurred by the direct

customers of the shipping companies were indirectly transferred to

their consumers, and the defense was also allowed to strike

questions regarding the effect of the increased costs on the

                                -31-
businesses' bottom line.            The testimony elicited by the government

properly established the effects of fixing prices and rigging bids.

After all, the conspiracy's effect on interstate commerce was an

element of the offense the government was required to establish.

See Nat'l Collegiate Athletic Ass'n v. Bd. of Regents of Univ. of

Okla.,       468    U.S.   85,    104   (1984)    ("Under   the   Sherman   Act   the

criterion to be used in judging the validity of a restraint on

trade        is    its   impact    on    competition.").          The   government's

examination of the witnesses was limited to establishing that

element. Therefore, we find no abuse of discretion, and affirm the

district court's ruling permitting the witnesses' testimony.

        C.    Theory of Defense Instruction

                  Peake next argues that he is entitled to a new trial

because he was improperly denied his requested theory-of-defense

jury instruction.            Specifically, Peake requested the following

instruction:

        Mr. Peake does not contest that there was a conspiracy
        that existed between Gabriel Serra, Kevin Gill, Gregory
        Glova, and Peter Baci. Rather, he contends that he did
        not knowingly and intentionally participate in this
        conspiracy and did not knowingly and intentionally join
        the conspiracy as a member. Mr. Peake further contends
        that any discussions he had with Gabriel Serra were
        legitimate   and   competitive    discussions   and   not
        anti-competitive conspiracy related.      Mr. Peake also
        contends that he was competing with Horizon, including on
        market share and price.

        Although this is Mr. Peake's defense, the burden always
        remains on the government to prove the elements of the
        offense beyond a reasonable doubt. If you do not believe
        the government has proven beyond a reasonable doubt that


                                           -32-
     Mr. Peake intentionally and knowingly                joined    the
     conspiracy, you must find him not guilty.

            A defendant is "entitled to an instruction on his theory

of defense so long as the theory is a valid one and there is

evidence in the record to support it."           United States v. McGill,

953 F.2d 10, 12 (1st Cir. 1992) (internal citation omitted).

However, "the defendant has no right to put words in the judge's

mouth.   So long as the charge sufficiently conveys the defendant's

theory, it need not parrot the exact language that the defendant

prefers."    Id.    A district court's denial of a theory of defense

instruction is reviewed de novo.        United States v. Baird, 712 F.3d

623, 627-28 (1st Cir. 2013).      But a trial court's refusal to give

a particular instruction constitutes reversible error only if the

requested instruction (1) was correct as a matter of law, (2) was

not substantially incorporated into the charges as rendered, and

(3) was integral to an important point in the case.           Id. at 628.

            Here,   regardless   of    whether   Peake   should    have   been

granted his instruction, there is no reversible error because the

district court offered essentially the same instruction Peake

requested, just in its own words.            First, the instructions the

district court gave stated that "the Government [must prove to the

jury] that Mr. Peake is guilty of the crime with which he is

charged beyond a reasonable doubt."          Second, they mentioned that

the government bears the burden of proving that Peake "knowingly

and intentionally became a member of the conspiracy" and that the


                                      -33-
"conspiracy . . . affected interstate commerce."                 Third, the

instructions referenced the possibility that "competitors may have

legitimate, lawful reasons to have contact with each other," and

that "similarity of conduct . . . does not necessarily establish

the   existence    of   a   conspiracy,"     because   "there   would   be   no

conspiracy . . . [i]f actions were taken independently by them

solely as a matter of individual business judgment."               Comparing

these   passages    with    Peake's   proposed    instruction,    we    cannot

conclude that anything Peake asked for was excluded.                There is

therefore no reversible error.

           D.     Jury Deliberations

           The last trial-related argument Peake raises is that the

district court erred in its response to the two notes from the

jury, both received on the second day of deliberations, in which

the jury stated it was not able to reach a unanimous verdict.            Both

times, the district judge sent a note back to the jury, asking the

jurors to "continue deliberation."           Peake argues that the district

court should have declared a mistrial after the second note because

it was clear that the jury was at an impasse.             Peake also argues

that, if the court was going to respond to the note, it was at

least required to include in its reply the three elements normally

required in an Allen charge.

           For some background, when a jury is deadlocked, the trial

court may deliver an Allen charge, directing the jury to decide the



                                      -34-
case if at all possible.    Given the potential coerciveness of such

an instruction, our case law holds that such a charge must be

balanced by instructions that (1) communicate the possibility of

the majority and minority of the jury reexamining their personal

verdicts; (2) restate the government's maintenance of the burden of

proof; and (3) inform the jury that they may fail to agree

unanimously.   United States v. Angiulo, 485 F.2d 37, 39 (1st Cir.

1973).

          We review the district court's decision not to declare a

mistrial or to provide additional guidance to a jury for abuse of

discretion, United States v. Vanvliet, 542 F.3d 259, 266 (1st Cir.

2008), and we find there was no abuse of discretion here.

          First, we note that the jury sent its notes on Monday

afternoon and evening, during its first full day of deliberations,

after having deliberated for only hours on Friday. It was thus not

an abuse of discretion for the district court to conclude that,

particularly after a nine-day trial, the jury needed more time to

consider the evidence before a mistrial might be considered.

          Second,   the   district   judge's   response   to   the   jury,

instructing it to "continue deliberations," was not an Allen

charge, and therefore did not require the supplemental balancing

instructions normally required in an Allen charge.13       In a similar

case, United States v. Figueroa-Encarnación, 343 F.3d 23, 31-32

13
   Indeed, we agree that it would have been premature to give one
at this early point in the deliberations, after a nine-day trial.

                                 -35-
(1st Cir. 2003), we held that a district judge's instruction to the

jury to go home, relax, and continue deliberations the following

day contained no coercive elements and, as such, was not an Allen

charge requiring supplemental instructions.              Likewise, here, the

district court simply asked the jury to rest and come back in the

morning to continue deliberations.             This was no Allen charge.

Accordingly, we find no abuse of discretion in the district court's

response to the jury's notes during deliberation.

                                 VI.   Sentencing

              As a final matter, Peake argues that, even if his

conviction is not overturned, he should be resentenced.                   Peake

raises only one argument regarding his sentence: that the district

court incorrectly calculated the volume of commerce affected by the

conspiracy, and therefore improperly applied, among other offense-

level enhancements, a twelve-level enhancement under section 2R1.1

of the United States Sentencing Guidelines (U.S.S.G.). We deny the

appeal of the sentence, finding that the district court correctly

applied the sentencing guidelines.

              We   review   a     district    court's    interpretation     and

application of the sentencing guidelines de novo. United States v.

Stoupis, 530 F.3d 82, 84 (1st Cir. 2008).               However, "we will not

upset   the    sentencing       court's   fact-based     application   of   the

guidelines unless it is clearly erroneous."                 United States v.

Santos-Batista, 239 F.3d 16, 21 (1st Cir. 2001).



                                       -36-
               For antitrust offenses affecting a volume of commerce of

more than $1 million, the sentencing guidelines provide that the

offense level should be adjusted by a certain number of levels

according to the volume of commerce that was affected by the

conspiracy, as indicated by a table provided therein. See U.S.S.G.

§ 2R1.1(b)(2).        The district court found that more than $500

million    in     commerce    was    affected,    and   that   a    twelve-level

enhancement applied under § 2R1.1(b)(2)(F).                 Peake argues the

volume of commerce was, at most, approximately $386.2 million, and

therefore only a ten-level enhancement should have been applied

under § 2R1.1(b)(2)(E).             He contends that, in calculating the

volume    of    affected     commerce,   the     district   court   erroneously

included commercial activity that took place before 2005, which is

when the indictment charged Peake with joining the conspiracy, and

that the court also included commerce that was unaffected by the

conspiracy.

               After a thorough review of the sentencing record, we find

that the district court did not err in determining that the

affected volume of commerce was more than $500 million. First, the

record shows that the district court would have reached its more-

than-$500 million number for the volume of affected commerce even

without including commerce that might have occurred before 2005,

when Peake is charged with joining the conspiracy. So we will move

on to Peake's second argument that the district court incorrectly



                                       -37-
included in its calculation what he contends was "unaffected"

commerce.

               In calculating the "volume of commerce," the district

court is to consider not just "the damage caused or profit made by

the    defendant,"    but    the    overall   amount    of   sales    during   the

conspiracy.       Id. at § 2R1.1(b)(2) & cmt. 7 ("[T]he volume of

commerce attributable to an individual participant in a conspiracy

is the volume of commerce done by him or his principal in goods or

services that were affected by the violation."); see also United

States v. Andreas, 216 F.3d 645, 678 (7th Cir. 2000) ("[I]t is

reasonable to conclude that all sales made by defendants during

that period are 'affected.'" (quoting United States v. SKW Metals

& Alloys, Inc., 195 F.3d 83, 90 (2d Cir. 1999)) (emphasis added)).

Although there is a presumption that all sales made during the

conspiracy were affected, and should therefore be included in the

volume of commerce calculation, this is a presumption that the

defendant may rebut by offering evidence that some sales were not

affected.       United States v. Giordano, 261 F.3d 1134, 1146 (11th

Cir. 2001).

               In this case, the district court had before it data

produced by Sea Star indicating that its total revenue between 2005

and 2008 amounted to over $565 million, and it used this number to

conclude that the twelve-level enhancement applied.                  Peake argues

that    this    was   an    error   because    the     following     revenue   was

"unaffected" commerce and should have been subtracted from the

                                       -38-
total: (1) revenue from non-container freight that he contends was

not a part of the antitrust conspiracy, (2) revenue from 2,634

customers that were never discussed in the conspiracy, (3) revenue

from fuel surcharges, which Peake argues would have been charged

even   if   there   had   been   no   conspiracy,   and   (4)   revenue    from

Transportation Services Agreements, which Peake claims were routine

and entirely lawful, and did not affect interstate commerce.

However, in order to exclude this revenue from the volume of

affected commerce calculations, Peake was required to show that

these transactions were "completely unaffected" by the conspiracy.

Andreas, 216 F.3d at 678-79.          The district court found that Peake

failed to do so.

            This is essentially a factual question, and we find no

clear error in the district court's findings that the objected-to

revenue should have been included in the volume of commerce

calculation.        Testimony, particularly Baci's, and documentary

evidence, including various emails, presented at trial showed that

the conspirators had colluded to fix the fuel surcharges, and that

revenue from the fuel surcharge was therefore a part of the

conspiracy.    The fixed surcharges affected all cargo transported,

thus affecting all sales, including revenue from non-container

freight and from all customers, even if that freight and those

customers had never explicitly been made a part of the conspiracy.

Finally, evidence at trial showed that Transportation Services

Agreements were used in furtherance of the conspiracy.                    Thus,

                                      -39-
finding no error in the district court's computation of a volume of

affected    commerce    in   excess   of     $500   million,   we   affirm   the

sentence.

                              VII.    Conclusion

            For the foregoing reasons, the conviction and sentence of

Defendant-Appellant Frank Peake is

            AFFIRMED.




                                      -40-